Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 22 is rewritten as follows:
22. A seedsheet system for selecting and growing plants, comprising: a weed barrier layer containing at least one grow hole; 
a dissolvable primary layer which spans said grow hole and is affixed to said weed barrier layer’s lower surface at said grow hole’s perimeter; a dissolvable secondary layer affixed at its edge to said primary layer’s lower surface and spanning said grow hole;
an enclosed soil cavity formed between said secondary layer and said primary layer at said grow hole; 
a dissolvable tertiary layer affixed at its edge to said secondary layer’s lower surface and spanning said grow hole; and


Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…affixing a dissolvable secondary layer to said primary layer’s lower surface at said grow hole’s perimeter; forming a an enclosed soil cavity between said secondary layer and said primary layer at said grow hole and placing soil in said cavity; affixing a dissolvable tertiary layer to said secondary layer’s lower surface at said grow hole’s perimeter; forming an enclosed seed cavity between said tertiary layer and said secondary layer at said grow hole and placing seeds in said cavity, with said seeds included only in said enclosed seed cavity; and placing said seedsheet on prepared soil to begin plant germination and growth…” in claim 17, the claim limitations of “…a dissolvable secondary layer affixed at its edge to said primary layer’s lower surface and spanning said grow hole; an enclosed soil cavity formed between said secondary layer and said primary layer at said grow hole, in which growing medium is included only in said enclosed soil cavity; a dissolvable tertiary layer affixed at its edge to said secondary layer’s lower surface and spanning said grow hole; and an enclosed seed cavity formed between said tertiary layer and said secondary layer at said grow hole, in which seeds are included only in said enclosed seed cavity…” in claim 21 and the claim limitations of “…a dissolvable secondary layer affixed at its edge to said primary layer’s lower surface and spanning said grow hole; an enclosed soil cavity formed between said secondary layer and said primary layer at said grow hole; a dissolvable tertiary layer affixed at its edge to said secondary layer’s lower surface and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643